Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 1 of 9 PageID #: 2070




  UNITED STATES DISTRICT COURT                                               For Online Publication Only
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------X
  MARCEL C. BRISTOL,

                                     Plaintiff,
                                                                            ORDER
                   -against-                                                09-CV-5544 (JMA) (AKT)

  QUEENS COUNTY, QUEENS COUNTY DA’S
  OFFICE, DA RICHARD BROWN, ADA KENDIA
                                                                                            FILED
  HENRY, ADA NEIL F. GITIN, N.Y.P.D.                                                        CLERK
  DETECTIVE (RETIRED) RICHARD LEWIS,
                                                                                  3/26/2021 12:02 pm
  ADA LAUREN DADDATO, in her individual capacity,
  ADA DIANE PERESS, in her individual capacity,                                     U.S. DISTRICT COURT
  DETECTIVE RONALD R. SCHEPIS, in his individual                               EASTERN DISTRICT OF NEW YORK
                                                                                    LONG ISLAND OFFICE
  capacity, DETECTIVE JOHN HARVEY, in his
  individual capacity, DETECTIVE DANIEL O’BRIEN,
  ADA QUYNDA FLEMING, DETECTIVE ONEIL
  MILLER, INSP. YSENTO, SGT FRANK HORVATH
  DETECTIVE (RETIRED) JOSEPH BRANCACCIO,
  DETECTIVE (RETIRED) DOUGLAS LEE,
  DETECTIVE (RETIRED) PATRICK DOLAN,
  SERGEANT (RETIRED) JOHN KENNA,

                                     Defendants.

  ----------------------------------------------------------------------X
  MARCEL C. BRISTOL,

                                     Plaintiff,

                   -against-                                                14-CV-6647 (JMA) (AKT)

  PROBATION DEPARTMENT OF NASSAU COUNTY;
  NASSAU COUNTY DISTRICT ATTORNEY’S OFFICE;
  KATHLEEN RICE, DA OF NASSAU COUNTY; STHEN
  THIBAULT A/K/A THIBAULT STHENK, ATTORNEY
  AND LEGAL ADVISOR FOR THE NASSAU COUNTY
  DEPARTMENT OF PROBATION; HARVEY, JOHN,
  DETECTIVE OF NASSAU COUNTY; RONALD S.


                                                          1
Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 2 of 9 PageID #: 2071




  SCHEPIS, DETECTIVE OF NASSAU COUNTY;
  ANNE M. HUGGARD, ADA OF NASSAU COUNTY;
  LAUREN DODDATO OF NASSAU COUNTY; ET AL.,

                                      Defendants.
  ----------------------------------------------------------------------X
  APPEARANCES:

  Marcel C. Bristol
  #33-A Bizoton 51
  Port-Au-Prince, Haiti
         Pro Se Plaintiff

  Jared A. Kasschau
  Callan W. Tauster
  Nassau County Attorney’s Office
  One West Street
  Mineola, New York 11501
         Attorneys for the Nassau County Defendants

  James E. Johnson
  Maria Fernanda DeCastro
  Corporation Counsel of the City of New York
  100 Church Street, Room 3-180
  New York, New York 10007
         Attorneys for the Queens County Defendants

  AZRACK, United States District Judge:

                                           I.       BACKGROUND:

          Plaintiff Marcel C. Bristol (“Plaintiff”) brings two separate complaints against a set of

  defendants from Queens County and another set of defendants from both Queens and Nassau

  Counties. (Dkt. 09-CV-5544, ECF No. 1; Dkt. 14-CV-6647, ECF No. 1.) The Court previously

  recounted Plaintiff’s allegations in detail in several prior orders, which the Court adopts by

  reference here. (Dkt. 09-CV-5544, ECF Nos. 64, 140, 326; Dkt. 14-CV-6647, ECF Nos. 65, 89.)

  In this Order, the Court discusses only the procedural history relevant for resolution of the instant

  motions to dismiss for failure to prosecute.




                                                          2
Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 3 of 9 PageID #: 2072




     A. Docket 09-CV-5544

         Plaintiff initiated his first action on December 14, 2009 against Queens County; Queens

  County DA’s Office; Richard Brown, DA; Kendia Henry, ADA; Neil Gitin, ADA; NYPD

  Detective Lynch; John Doe 1-5; Nassau County; Nassau County DA’s Office; Kathleen Rice, DA;

  Lauren Doddato, ADA; Jane Doe, ADA; NCPD Detective Ronald R. Schepis; and Detective John

  Harvey (“Defendants”). (ECF No. 1.) He brought various claims pursuant to 42 U.S.C. § 1983 in

  which he alleged that he was unreasonably searched, falsely arrested, and faced repeated

  prosecutions for the same conduct. (Id.)
                                      -- Plaintiff filed an Amended Complaint on January 30,
  2012, (ECF No. 97), and a Second Amended Complaint on February 27, 2012, (ECF No. 99). The

  Court granted one motion to dismiss and granted in part and denied in part two other motions to

  dismiss.

         As discovery proceeded, Magistrate Judge A. Kathleen Tomlinson held a status conference

  on March 26, 2019 during which she ordered the parties to complete Plaintiff’s deposition by May

  28, 2019. (ECF No. 328.) Judge Tomlinson and the parties discussed potential options for

  conducting the deposition remotely since Plaintiff lived in Haiti. Ultimately, the parties were

  unable to meet Judge Tomlinson’s deadline because of logistical issues. Plaintiff did not have a

  computer and requested that Defendants provide him the necessary accommodations for the

  deposition to take place.

         Upon the application of Defendants, Judge Tomlinson extended the deadline to conduct the

  deposition until July 30, 2019. In her Order, Judge Tomlinson explained:

         The pro se Plaintiff needs to deal with the reality that this is his case, and it is his
         responsibility to move the case forward. We have discussed previously that the
         responsibility for making whatever accommodations are necessary to take the
         Plaintiff’s deposition remains with the Plaintiff. The Defendants are not
         responsible for the fact that the Plaintiff is living in Haiti, nor are they responsible
         for costs incurred in this litigation directly related to the Plaintiff's residence in


                                                    3
Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 4 of 9 PageID #: 2073




         Haiti. Defendants have no obligation to provide Plaintiff with a computer nor to
         rent a conference room for Plaintiff’s use during the deposition. To the extent
         counsel for the Defendants is able to assist in the process, so much the better.
         However, the Plaintiff cannot lose sight of the fact that he initiated this litigation
         and it is his obligation/burden, under the Federal Rules and Second Circuit case
         law, to move the process forward and to absorb whatever costs are made necessary
         by his circumstances.

  (ECF No. 340 at 2.)

         Ultimately, the parties were again unable to conduct Plaintiff’s deposition by the Court’s

  deadline. During an August 7, 2019 teleconference, Judge Tomlinson extended the deadline to

  complete Plaintiff’s deposition to September 12, 2019. (ECF No. 342.) On September 11, 2019,

  the parties tried to conduct the deposition.      However, because of Plaintiff’s poor internet

  connection and background noise, the deposition was adjourned after only thirty minutes. (Id.)

         During a status conference held on September 19, 2019, Judge Tomlinson informed

  Plaintiff that he “must find an alternative facility in a metropolitan area, such as Port-au-Prince,

  which has videoconferencing capability and sufficient Wi-Fi capability for the deposition to go

  forward.” (ECF No. 343.) She gave Plaintiff “one final opportunity to make such arrangements

  so that his deposition can be completed” by October 31, 2019. (Id.) Judge Tomlinson also

  explained that “the Court has gone out of its way and made every possible accommodation to him

  given the fact that he remains in Haiti and cannot return to the U.S.” (Id.)

         Again, the parties were unable to complete the deposition by the Court’s deadline.

  According to Defendants, Plaintiff did not respond to their emails attempting to schedule the

  deposition for nearly one month citing, among other reasons, “civil unrest” in Haiti. By the time

  he responded to their email, Defendants had no availability in the limited amount of time before

  the Court’s deadline because of preexisting obligations on other matters.




                                                   4
Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 5 of 9 PageID #: 2074




         On October 31, 2019, the deadline she previously set, Judge Tomlinson held another status

  conference. After consultation with the undersigned, Judge Tomlinson waived the Court’s pre-

  motion conference requirement and set a briefing schedule for Defendants to move to dismiss for

  failure to prosecute. (ECF No. 346.)

     B. Docket 14-CV-6647

         On November 10, 2014, Plaintiff initiated another action in this district, naming Probation

  Department of Nassau County; Nassau County District Attorney’s Office; Kathleen Rice, DA of

  Nassau County; Sthen Thibault, Attorney and Legal Advisor for the Nassau County Department

  of Probation; John Harvey, Detective of Nassau County; Ronald Schepis, Detective of Nassau

  County; Anne Huggard, ADA of Nassau County; and Lauren Doddato of Nassau County as

  defendants (collectively, “Defendants”). (Dkt. 14-CV-6647, ECF No. 1.) In this action, Plaintiff

  brought Section 1983 claims regarding the purported illegal seizure of his property and challenged

  repeated prosecutions he experienced. (Id.)
                                         - - Earlier in the litigation, the Court granted in part and

  denied in part a motion for judgment on the pleadings, (ECF No. 37), and granted in part and

  denied in part a motion to dismiss, (ECF No. 89).

         Beginning in 2017, Defendants notified the Court regarding issues that had arisen in

  scheduling Plaintiff’s deposition abroad and described efforts they had undertaken involving the

  United States Attorney’s Office, the State Department, and the Haitian Consulate. (ECF No. 58.)

  The next month, Judge Tomlinson directed Plaintiff, by April 18, 2017, to make the “necessary

  arrangements to facilitate the taking of his deposition either telephonically or by video,” including

  “find[ing] a facility that can support a video or telephonic deposition and procure the services of a

  notary public (or suitable equivalent) who can administer the required oath.” (Electronic Order,




                                                   5
Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 6 of 9 PageID #: 2075




  03/31/2017.) As in his other case, Plaintiff requested Defendants cover the expenses involved in

  his deposition. (ECF No. 62.)

         Subsequently, before the deposition issue was resolved, the parties engaged in motion

  practice, and Plaintiff was granted leave to amend his complaint. (ECF Nos. 71, 72.) After

  additional motion practice on the amended complaint, Judge Tomlinson issued an order on June 3,

  2019 directing the parties to submit a bullet-point list of the remaining discovery tasks in the case.

  (ECF No. 91.) In response, the parties acknowledged the lingering logistical issues regarding

  Plaintiff’s deposition, and Plaintiff renewed his request for Defendants to cover the costs of the

  proceeding. (ECF Nos. 93, 94.)

         In response, Judge Tomlinson issued an Order on July 31, 2019, excerpted above. (ECF

  No. 99; -
          see
            --supra
                - - at 3-4.) She also held a status conference on August 7, 2019. (ECF No. 101.)

  Following the continued issues detailed above regarding Plaintiff’s deposition, and with Judge

  Tomlinson’s permission, Defendants moved to dismiss for failure to prosecute.

                                         II.    DISCUSSION

         Defendants in both cases have moved to dismiss the actions for failure to prosecute. (Dkt.

  09-CV-5544, ECF No. 351-6; Dkt. 14-CV-6647, ECF No. 110-6.) Because the motions are based

  on the same underlying facts regarding Plaintiff’s deposition, in the interest of judicial economy,

  the Court resolves both motions in this Order and GRANTS the motions in their entirety.

         Rule 41(b) provides that “[i]f the plaintiff fails to prosecute or to comply with these rules

  or a court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ.

  P. 41(b). The Second Circuit has articulated five factors to consider in deciding whether to dismiss

  an action for failure to prosecute:

         (1) the duration of the plaintiff’s failures, (2) whether plaintiff had received notice
         that further delays would result in dismissal, (3) whether defendant is likely to be



                                                    6
Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 7 of 9 PageID #: 2076




         prejudiced by further delay, (4) whether the district judge has taken care to strike
         the balance between alleviating the court calendar congestion and protecting the
         party’s right to due process and a fair chance to be heard, and (5) whether the judge
         has adequately assessed the efficacy of lesser sanctions.

  Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–94 (2d Cir. 1999) (quoting Nita v. Conn. Dep't of

  Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994)). Generally, no single factor is dispositive. Id. at 194.

         In this case, each factor weighs in favor of dismissal. First, Plaintiff filed his first complaint

  nearly twelve years ago, and the case remains pending. His issues with completing his deposition

  were first addressed by Judge Tomlinson as early as 2017 in Dkt. 14-CV-664 and remained

  unresolved through 2019. In Dkt. 09-CV-5544, the delay with respect to the deposition persisted

  for seven months. Moreover, even in the face of the instant motions to dismiss, Plaintiff has still

  made no attempt to secure the adequate facilities and equipment in Haiti to accommodate his

  deposition. Such delays are well beyond what courts in this Circuit typically consider sufficient

  durations of delay. See Cain v. Simon & Schuster, No. 11-CV-4460, 2013 WL 1608620, at *3

  (S.D.N.Y. Apr. 15, 2013) (“In general, failure to prosecute for durations between two and five

  months have been found to be insufficiently long to weigh in favor of dismissal, while durations

  of five to eight months are usually sufficient.”); Lopez v. Catholic Charities of Archdiocese of

  N.Y., No. 00-CV-1247, 2001 WL 50896, at *3-4 (S.D.N.Y. Jan. 22, 2001) (recognizing “delays of

  four months or less where circumstances warranted dismissal” and dismissing action when plaintiff

  ignored court orders and failed to prosecute action for three months).

         Second, Judge Tomlinson gave Plaintiff ample opportunity and clear direction as to how to

  resolve the delay. She warned Plaintiff repeatedly in writing and orally during status conferences

  that his failure to comply risked dismissal of his case. Any further warning would be futile in light

  of Plaintiff’s long history of ignoring Judge Tomlinson’s clear directions. See Ross v. Metro.




                                                     7
Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 8 of 9 PageID #: 2077




  Transportation Auth. Long Island R.R., No. 20-CV-2935, 2021 WL 861605, at *1 (E.D.N.Y. Mar.

  8, 2021).

            Third, because Plaintiff’s “inaccessibility has delayed this case for many months, prejudice

  is presumed.” Caussade v. United States, 293 F.R.D. 625, 631 (S.D.N.Y. 2013) (collecting cases).

            Fourth, while the Court recognizes Plaintiff’s important rights to be heard and pursue his

  claims, he has failed to demonstrate his interest in prosecuting this case, and it would be inefficient

  for the resources of the Court or Defendants to permit this case to languish on the docket in the

  hope that Plaintiff will someday abide by Judge Tomlinson’s direction regarding his deposition.

  Judge Tomlinson has expended significant time and Court resources in speaking with the parties

  and addressing their written submissions regarding the deposition delay. Plaintiff’s vague and

  conclusory allegations regarding “civil unrest” in Haiti do not counsel finding otherwise as to this

  factor.

            Finally, as to the fifth factor, lesser sanctions would be futile because Judge Tomlinson has

  already provided Plaintiff with every conceivable accommodation to allow him to schedule his

  deposition in a timely fashion. As a result, any lesser sanctions would be ineffective. See Hasanati

  v. City of New York, No. 10-CV-4910, 2011 WL 4345163, at *2 (E.D.N.Y. Aug. 11, 2011)

  (“Plaintiff’s habitual disregard of this Court’s Orders and my warning adequately demonstrate that

  lesser sanctions would be ineffective.”).

            Accordingly, because each factor weighs in favor of dismissal, Plaintiff’s actions are

  dismissed for failure to prosecute.

                                         III.    CONCLUSION

            For the reasons set forth above, Defendants’ motions to dismiss in both actions are hereby

  GRANTED, and both of Plaintiff’s actions are dismissed for failure to prosecute. The Clerk of




                                                     8
Case 2:09-cv-05544-JMA-AKT Document 357 Filed 03/26/21 Page 9 of 9 PageID #: 2078




  Court is respectfully directed to enter judgment accordingly and close both cases. The Clerk of

  Court shall mail a copy of this Order to the pro se Plaintiff at his last known address.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

  would not be taken in good faith and therefore -in -
                                                     forma pauperis
                                                       --- - - - - - - status is DENIED for the purpose

  of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

  SO ORDERED.

  Dated: March 26, 2021
         Central Islip, New York

                                                          /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                    9
